MEMORANDUM OPINION AND ORDER
NEESE, District Judge.
The defendant Nichols Construction Company moved the Court to dismiss this action, or alternatively, to stay it because of a pending previously-commenced action between the same parties involving the same issues as herein in another district court. A magistrate recommended that such motion be denied in its former alternative, but that it be granted in its latter alternative, and that the plaintiffs be ordered to inform the Court periodically of the status of such federal proceeding and of any final judgment or other disposition thereof. 28 U.S.C. § 636(b)(1)(B). A copy of such recommendation was mailed by the clerk to counsel of record herein oh August 30,1978. No timely written objection thereto was served and filed. 28 U.S.C. § 636(b)(1).
The undersigned judge hereby ACCEPTS such recommendation. Idem. Whether to stay the proceedings herein under the circumstances presented is a matter committed largely to the carefully considered judgment of this Court. Will v. Calvert Fire Ins. Co. (1978), 437 U.S. 655, 662, 98 S.Ct. 2552, 2557, 57 L.Ed.2d 504, 512. In the exercise of its inherent discretion, this action hereby is STAYED pending final disposition of James Boyd Carter, et al., plaintiffs, v. Nichols Construction Company, et al., defendants, civil action no. 78-1853 in the United States District Court for the Eastern District of Louisiana. Landis v. North American Company (1936), 299 U.S. 248, 254-255, 57 S.Ct. 163, 165-166, 81 L.Ed. 153, 158 (headnote 1). The motion of the aforenamed defendant, and the similar motion of the defendant Clark Equipment Company,* for a dismissal of this action, each, hereby is
DENIED.
The plaintiffs will periodically inform the Court through the clerk of the status of such other proceedings and will advise of any final judgment therein or other disposition thereof.

 This defendant’s motion was filed after the recommendation of the magistrate relating to the motion of its codefendant.